Opinion issued January 31, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-11-00772-CR
                           ———————————
                   CLAY RUSSELL JACKSON, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Case No. 1267448



                         MEMORANDUM OPINION

      A jury convicted appellant, Clay Russell Jackson, of the first-degree felony

offense of murder and assessed punishment at twenty-six years’ confinement and a
$5,000 fine.1 In two issues, appellant contends that (1) the State failed to present

sufficient evidence that he acted with the requisite culpable mental state and (2) the

trial court erred in admitting into evidence a “duplicative” and “prejudicial”

autopsy photograph.

      We affirm.

                                    Background

      Brian Robinson worked at Houston Car Audio in northwest Harris County

installing car-stereo systems with appellant. Robinson had met a woman named

Anne, the complainant and appellant’s girlfriend, on “a couple” of occasions. One

weekend in October 2007, Anne had spent the day at Houston Car Audio while

Robinson and appellant worked. The following Monday, Robinson arrived at work

to find appellant already there. Robinson told appellant about his weekend, and he

asked appellant if he had done anything that weekend. Appellant told him that he

“didn’t want to know.” In reaction to appellant’s unusual response, Robinson

asked him several more times what had happened. Finally, appellant looked up at

Robinson and said, “I killed her.” Robinson knew that appellant was referring to

Anne, “[b]ecause that was the only person [appellant] was pretty much around at

the time,” but, at first, he thought that appellant and Anne had been in a car

accident, and he asked appellant if that was the case.            Appellant instead


1
      See TEX. PENAL CODE ANN. § 19.02(b)(1)–(2) (Vernon 2011).
                                          2
demonstrated a choking motion with his hands, and Robinson understood appellant

to mean that he had choked Anne.

      Appellant then “basically broke down and started crying.” Robinson asked

appellant what he was going to do, and appellant responded, “I guess get rid of the

body.” Robinson told appellant that, morally, he would not be able to live with

himself, and appellant “continued to break down.” That afternoon, after Robinson

had closed the shop for the day, he received a call from appellant, who asked

Robinson for a ride. Robinson declined to give appellant a ride, but he did go back

to the shop to meet appellant, whose car keys were locked in the shop. Robinson

then asked appellant what his attorney had told him, and appellant responded that

his attorney “basically told him to go home and take the bags off the body and

report a dead body.”2

      Robinson received another phone call from appellant later that afternoon.

According to Robinson, appellant was outside his house waiting for the police to

arrive. Appellant told Robinson that he had contacted a mutual friend, Harris

County Sheriff’s Office (“HCSO”) Sergeant D. Polk, explained the situation, and

received another number to call to report Anne’s death.           Several days later,

Robinson contacted Sergeant Polk, who drove him to the sheriff’s office to give a

statement.

2
      This unnamed attorney does not appear to be the same person as appellant’s court-
      appointed trial counsel.
                                          3
      Sergeant Polk testified that, on October 22, 2007, he received a phone call

from appellant around 4:00 in the afternoon. Sergeant Polk had poor cellphone

reception at the time, and it was difficult for him to hear what appellant was

saying, but he testified that appellant said something about “a dead body” and

something “in reference to his girlfriend.” He stated that he unsuccessfully tried to

obtain further information from appellant about what had happened and that he

advised appellant to call 9-1-1. Sergeant Polk monitored his patrol radio for a little

while after appellant called him, but he did not hear anything related to appellant

over the radio. He subsequently gave a statement to HCSO Sergeant L. Davis, the

homicide investigator assigned to this case, concerning his knowledge of the

situation. Sergeant Polk also testified that, after he gave his statement, Robinson

contacted him and explained what he knew, and Polk took Robinson to the

sheriff’s office to give a statement.

      HCSO Deputy R. Mitchell testified that he was dispatched to appellant’s

trailer around 4:00 p.m. on October 22, 2007. Appellant was standing outside his

trailer when Deputy Mitchell arrived, and Mitchell testified that appellant appeared

“shaken, but very blank,” but he did not appear to be upset. Deputy Mitchell asked

appellant what was going on, and appellant responded, “She’s in there,” and

gestured to the trailer. Appellant then unlocked the door for Deputy Mitchell, who

went inside and saw a woman lying on her back on the living room floor. Deputy

                                          4
Mitchell checked for vital signs, but the woman was cold to the touch and had no

pulse. Appellant was not forthcoming regarding what had happened, so Deputy

Mitchell handcuffed him and placed him in the back of his patrol car.

      HCSO Investigator M. Quintanilla testified that he arrived at appellant’s

trailer around 6:45 p.m. and began canvassing the neighborhood and interviewing

witnesses. At one point, he was asked to interview a witness at the Litehouse

Icehouse, a nearby bar. There, he spoke with Rebecca Carner, a bartender at the

Litehouse, who provided information about appellant and directed the officers to a

trash bag that appellant had left in the Litehouse dumpster earlier that afternoon.

The trash bag contained a plastic tarp, a pair of latex gloves turned inside out, and

a wadded-up paper towel. Investigator Quintanilla turned the trash bag over to the

crime scene unit officers.

      Rebecca Carner testified that she met appellant playing in pool tournaments

at another local bar approximately six months before Anne’s death. Occasionally,

she would see appellant with a woman whom she believed to be appellant’s

girlfriend, and whom she knew only as Annie, and they would sometimes have

drinks at the Litehouse. Carner arrived at the Litehouse around 3:30 p.m. on

October 22, 2007. Appellant was already sitting in his truck in the parking lot

when she arrived. Carner said hello, and appellant told her “that Annie was dead

and he was going to turn himself in and he needed to pay his bar tab.” She testified

                                         5
that appellant “seemed really nervous” and was shaking. As Carner unlocked the

bar, appellant pulled a trash bag out of the bed of his truck and placed it in a

dumpster on the Litehouse property. Appellant paid his bar tab, and he repeated to

Carner that Annie was dead and that he was going to turn himself in. Carner did

not ask for any further information about what had happened.

      Appellant stayed at the Litehouse for about five to ten minutes. After he

left, Carner went to the dumpster and found the bag that appellant had tossed in

there. She opened the bag and saw a plastic tarp inside. Carner later spoke with

police officers about her encounter with appellant, and she pointed out the trash

bag to the officers.

      Sergeant Davis testified that when he entered the living room of appellant’s

trailer, he saw a woman lying on the floor. In the course of the investigation, he

checked appellant’s trash can and discovered that there was no trash inside, which

struck him as unusual, so he located a dumpster outside the trailer. Sergeant Davis

saw a trash bag in the dumpster that matched the trash bags appellant kept in his

kitchen, and he searched the trash bag. Inside, he found a box for latex gloves and

a purse. Sergeant Davis looked in the purse and found a social security card and a

driver’s license in the name of Anne Betts Green.3 The picture on the driver’s



3
      Dr. Morna Gonsoulin, one of the assistant medical examiners who participated in
      Anne’s autopsy, testified that, after the autopsy, she ran a fingerprint comparison
                                           6
license matched the complainant. Later that evening, Deputy Quintanilla brought

the trash bag that he had recovered from the Litehouse to appellant’s trailer, and

Sergeant Davis looked through that bag as well. In that bag, he found a blue

plastic tarp and a pair of latex gloves that matched the brand of the glove box that

he had found in the trash bag with Anne’s purse.

      Sergeant Davis testified that Anne had bruising and discoloration around her

neck and left shoulder.    He stated that Anne’s body had a “slight onset of

decomp[osition]” that “wasn’t advanced,” and he came to the conclusion that Anne

might have died that day. On October 23, 2007, the day after police discovered

Anne’s body, Sergeant Davis attended her autopsy.         The prosecutor showed

Sergeant Davis State’s Exhibit 52, a picture taken at the medical examiner’s office

depicting a unique medical/legal reference number and a photograph of Anne from

the shoulders up, which displayed her injuries. Sergeant Davis testified that he

recognized Anne and the reference number and that Exhibit 52 depicted “the same

female that [he] had seen [at appellant’s trailer] the night before.” The State then

offered Exhibit 52 into evidence.

      Defense counsel stated that he “may not have an objection if [Exhibit 52

was] offered through the medical examiner,” and the prosecutor responded that she

could offer it through the medical examiner, but Sergeant Davis had identified the

      and determined that Anne’s name was Anne Green Betts. Because of this
      discrepancy, we refer to the complainant as “Anne” for the sake of clarity.
                                         7
person depicted in Exhibit 52 “as being the same person he saw [at the murder

scene].”     Defense counsel then stated that Sergeant Davis’s testimony was

unnecessary and that the photograph was not needed to establish identity. The

prosecutor replied that it had not been established that “the same person at the

house was the one that they autopsied.”          Defense counsel then clarified his

objection:    “Under Rule 403, that the prejudicial nature of the photograph

substantially outweighs any probative value it has. That all it will do is—it’s

duplicitous [sic] or will be duplicitous of any further testimony and I object to it for

that reason.” The trial court overruled the objection and admitted Exhibit 52. The

trial court also admitted eight photographs of the crime scene and four photographs

from Anne’s autopsy. Defense counsel did not object to the admission of any of

these pictures.

      Sergeant Davis testified that he was not able to determine what weapon had

been used to murder Anne, but it could have been hands or some other object

placed around her neck. He formed the opinion that Anne had died as a result of

strangulation.

      Former HCSO Investigator S. Grounds, with the crime scene unit, testified

that she collected a box of Playtex gloves from a dumpster near appellant’s trailer

and a pair of Playtex gloves from a dumpster at the Litehouse. Investigator

Grounds also obtained a DNA sample from appellant via a buccal swab. Mark

                                           8
Powell, with the Harris County Institute of Forensic Sciences, conducted DNA

testing on the gloves found in the Litehouse dumpster. He testified that appellant

could not be excluded as a contributor to the DNA found on the gloves. Powell

also testified that he tested the tarp found in the Litehouse dumpster, which had a

blood stain on it, and he obtained a DNA profile consistent with Anne’s DNA

profile.

       Dr. Morna Gonsoulin, a medical examiner at the Harris County Institute of

Forensic Sciences, testified that she participated in performing Anne’s autopsy.

Dr. Gonsoulin testified that Anne’s body “appeared to have undergone some

changes of decomposition” before the time of the autopsy. She estimated that

Anne had probably been dead for around twenty-four hours. Dr. Gonsoulin also

testified that Anne had injuries and bruising on the left side of her neck, including

internal hemorrhaging in her neck muscles, and that Anne also had petechial

hemorrhages in her right eye, which, she testified, is usually indicative of an

“asphyxia cause of death.” Anne had minor bruising on her scalp, and she did not

have any injuries to her hands.4 Dr. Gonsoulin testified that her office ruled the

cause of Anne’s death as asphyxia due to strangulation.

       The jury found appellant guilty of murder and assessed punishment at

twenty-six years’ confinement and a $5,000 fine.

4
       HCSO Investigator G. Clayton, with the crime scene unit, testified that he
       photographed appellant at the scene and that appellant had no visible injuries.
                                          9
                            Sufficiency of the Evidence

      In his first issue, appellant contends that the State failed to present sufficient

evidence of the requisite culpable mental state for murder.5

      A.     Standard of Review

      When reviewing the sufficiency of the evidence, we view all of the evidence

in the light most favorable to the verdict to determine whether any rational fact

finder could have found the essential elements of the offense beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);

Adames v. State, 353 S.W.3d 854, 859 (Tex. Crim. App. 2011) (holding that

Jackson standard is only standard to use when determining sufficiency of

evidence). The jurors are the exclusive judges of the facts, the credibility of the

witnesses, and the weight to be given to the testimony. Bartlett v. State, 270
S.W.3d 147, 150 (Tex. Crim. App. 2008). A jury may accept one version of the

facts and reject another, and it may reject any part of a witness’s testimony. See

Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986); see also Henderson


5
      Appellant challenges both the legal and factual sufficiency of the evidence. In
      Brooks v. State, the Court of Criminal Appeals overruled Clewis v. State and its
      progeny and held that evidence is to be reviewed solely under the sufficiency
      standard described in Jackson v. Virginia. 323 S.W.3d 893, 912 (Tex. Crim. App.
      2010) (“[W]e decide that the Jackson v. Virginia standard is the only standard that
      a reviewing court should apply in determining whether the evidence is sufficient to
      support each element . . . beyond a reasonable doubt.”); Ervin v. State, 331 S.W.3d
49, 52–54 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d) (construing majority
      holding in Brooks).
                                          10
v. State, 29 S.W.3d 616, 623 (Tex. App.—Houston [1st Dist.] 2000, pet. ref’d)

(stating jury can choose to disbelieve witness even when witness’s testimony is

uncontradicted).   We may not re-evaluate the weight and credibility of the

evidence or substitute our judgment for that of the fact finder. Williams v. State,

235 S.W.3d 742, 750 (Tex. Crim. App. 2007).            We afford almost complete

deference to the jury’s determinations of credibility. See Lancon v. State, 253
S.W.3d 699, 705 (Tex. Crim. App. 2008). We resolve any inconsistencies in the

evidence in favor of the verdict. Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim.

App. 2000); see also Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007) (“When the record supports conflicting inferences, we presume that the

factfinder resolved the conflicts in favor of the prosecution and therefore defer to

that determination.”).

      B.     Requisite Culpable Mental State for Murder

      To establish that appellant committed murder, the State was required to

prove that appellant either intentionally or knowingly caused Anne’s death by

strangling her with his hands or an unknown object or intended to cause serious

bodily injury and committed an act clearly dangerous to human life that caused

Anne’s death. See TEX. PENAL CODE ANN. § 19.02(b)(1)–(2) (Vernon 2011). A

defendant acts intentionally, or with intent, with respect to the nature of his

conduct or to a result of his conduct when it is his conscious objective or desire to

                                         11
engage in the conduct or cause the result.        Id. § 6.03(a) (Vernon 2011).      A

defendant acts knowingly, or with knowledge, with respect to the nature of his

conduct or to circumstances surrounding his conduct when he is aware of the

nature of his conduct or that the circumstances exist. Id. § 6.03(b). A defendant

acts knowingly or with knowledge with respect to a result of his conduct when he

is aware that his conduct is reasonably certain to cause the result. Id. Intent may

be inferred from circumstantial evidence such as the appellant’s acts, words, and

conduct. See Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004);

Dominguez v. State, 125 S.W.3d 755, 761 (Tex. App.—Houston [1st Dist.] 2003,

pet. ref’d). Intent may also be inferred from the use of a deadly weapon, unless it

would not be reasonable to infer that death or serious bodily injury could result

from use of the weapon. See Dominguez, 125 S.W.3d at 761 (citing Jones v. State,

944 S.W.2d 642, 647 (Tex. Crim. App. 1996) and Ahrens v. State, 43 S.W.3d 630,

634 (Tex. App.—Houston [1st Dist.] 2001, pet. ref’d)). The jury may also infer

intent from the extent of the complainant’s injuries. Patrick v. State, 906 S.W.2d
481, 487 (Tex. Crim. App. 1995).

      We first observe that, although appellant argues that the State had to

establish that he intended to kill Anne, neither the indictment nor the jury charge so

required. Instead, under the indictment and the charge, the State had to establish

that appellant intentionally or knowingly caused Anne’s death or that he intended

                                         12
to cause serious bodily injury and committed an act clearly dangerous to human

life that caused Anne’s death. Because the charge authorized the jury to convict on

alternative theories, we will uphold the verdict if the evidence was sufficient on

any one of the theories. See Sorto v. State, 173 S.W.3d 469, 472 (Tex. Crim. App.

2005).

      The State presented evidence that appellant confessed to Robinson that he

had killed Anne, and when Robinson questioned how she died, appellant held his

hands in a choking position. Anne had significant bruising to the left side of her

neck, petechial hemorrhages in her eyes, and internal hemorrhages in her neck

muscles, and the medical examiner concluded that her cause of death was

asphyxiation by strangulation. When Robinson asked appellant what he was going

to do, appellant responded, “I guess get rid of the body.” The State presented

evidence that, before appellant ultimately decided to call 9-1-1, he attempted to

cover up Anne’s death by throwing away her purse with her identification

information and disposing of a tarp, which had blood consistent with Anne’s DNA

profile on it, and latex gloves at a different location from her purse.

      Although appellant did not explicitly tell Carner that he “killed Anne,” as he

told Robinson, he told her that Anne was dead, that he needed to pay his bar tab,

and that he was going to turn himself in, suggesting that he was responsible for

Anne’s death. The State also presented evidence that appellant did not have any

                                          13
visible wounds or injuries on him, nor did Anne have any injuries on her hands,

indicating that they were not involved in a physical fight when Anne died.

      When viewing this evidence in the light most favorable to the verdict, we

conclude that a rational jury could have determined that appellant caused Anne’s

death either intentionally or knowingly, or, at the least, that he intended to cause

serious bodily injury and committed an act clearly dangerous to human life—

namely, choking her—that resulted in Anne’s death. See Adames, 353 S.W.3d at

859; Guevara, 152 S.W.3d at 50 (inferring mental state from defendant’s acts,

words, and conduct).     We therefore hold that the State presented sufficient

evidence that appellant possessed the requisite culpable mental state to support a

conviction for murder.

      We overrule appellant’s first issue.

                               Admission of Evidence

      In his second issue, appellant contends that the trial court erred in admitting

into evidence an autopsy photograph because it was unnecessary after Sergeant

Davis testified that the autopsy was performed on the same woman he had

observed at the crime scene.

      We review a trial court’s decision to admit or exclude evidence for an abuse

of discretion. Torres v. State, 71 S.W.3d 758, 760 (Tex. Crim. App. 2002) (citing

Burden v. State, 55 S.W.3d 608, 615 (Tex. Crim. App. 2001)); see also Gallo v.

                                         14
State, 239 S.W.3d 757, 762 (Tex. Crim. App. 2007) (“The admissibility of a

photograph is within the sound discretion of the trial judge.”). We will not reverse

the trial court’s ruling unless the ruling falls outside the zone of reasonable

disagreement. Torres, 71 S.W.3d at 760. In applying the abuse of discretion

standard, we may not reverse a trial court’s admissibility decision solely because

we disagree with it. Powell v. State, 63 S.W.3d 435, 438 (Tex. Crim. App. 2001).

We will not disturb a trial court’s evidentiary ruling if it is correct on any theory of

law applicable to that ruling. De La Paz v. State, 279 S.W.3d 336, 344 (Tex. Crim.

App. 2009).

      The first step in determining whether evidence should be admitted is

whether the evidence is relevant. See Montgomery v. State, 810 S.W.2d 372, 375

(Tex. Crim. App. 1990). Evidence is relevant if it has “any tendency to make the

existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.” TEX. R. EVID.

401. Generally, a photograph is admissible if verbal testimony as to matters

depicted in the photograph is also admissible. Gallo, 239 S.W.3d at 762 (citing

Williams v. State, 958 S.W.2d 186, 195 (Tex. Crim. App. 1997)). In Gallo, a

capital murder case, the Court of Criminal Appeals held that “[a] visual image of

the injuries appellant inflicted on the victim is evidence that is relevant to the

jury’s determination.” Id. The fact that the jury also hears testimony regarding the

                                          15
depiction in the photograph “does not reduce the relevance of the visual depiction.”

Id.

      Rule of Evidence 403 provides that evidence, although relevant, “may be

excluded if its probative value is substantially outweighed by the danger of unfair

prejudice, confusion of the issues, or misleading the jury, or by considerations of

undue delay, or needless presentation of cumulative evidence.” TEX. R. EVID. 403.

Rule 403 “favors the admission of relevant evidence and carries a presumption that

relevant evidence will be more probative than prejudicial.” Gallo, 239 S.W.3d at

762. A proper Rule 403 analysis includes, but is not limited to, the following

factors: (1) the probative value of the evidence; (2) the potential to impress the

jury in some irrational, yet indelible way; (3) the time needed to develop the

evidence; and (4) the proponent’s need for the evidence. Prible v. State, 175
S.W.3d 724, 733 (Tex. Crim. App. 2005). Rule 403 requires that the photograph

have some probative value and that its probative value not be substantially

outweighed by its inflammatory nature. Williams v. State, 301 S.W.3d 675, 690

(Tex. Crim. App. 2009).

      “Autopsy photographs are relevant to show the identity of the victim and the

manner and means of death. These photographs are admissible under rule 403

even if they merely corroborate other kinds of evidence.” Moreno v. State, 1
S.W.3d 846, 857 (Tex. App.—Corpus Christi 1999, pet. ref’d); see also Williams,

                                        16
301 S.W.3d at 690 (holding that autopsy photographs are generally admissible

unless they depict mutilation of victim caused by autopsy itself); Sonnier v. State,

913 S.W.2d 511, 519 (Tex. Crim. App. 1995) (“A trial court does not err merely

because it admits into evidence photographs which are gruesome.”).

      Here, the prosecutor showed Sergeant Davis Exhibit 52, a picture of Anne

taken by the medical examiner’s office and displaying both her injuries and the

particular medical/legal reference number, and she asked him if he recognized the

individual depicted in the photograph and whether the reference number matched

the autopsy that he attended. When the State offered this exhibit, defense counsel

initially objected that the photograph was not being offered through the medical

examiner. The prosecutor responded that photograph was necessary for Sergeant

Davis to identify Anne, and defense counsel then argued that Davis’s testimony

was unnecessary and could “cause confusion of the issues.” Defense counsel

clarified his objection:   “Under Rule 403, that the prejudicial nature of the

photograph substantially outweighs any probative value it has. That all it will do

is—it’s duplicitous [sic] or will be duplicitous of any further testimony and I object

to it for that reason.” The trial court overruled the objection and admitted the

photograph.

      Appellant argues that the photograph was irrelevant and lacked probative

value because Sergeant Davis identified Anne without the photograph and testified

                                         17
to that effect.   Appellant does not argue that the eight crime-scene and four

additional autopsy photographs also admitted by the trial court into evidence

rendered Exhibit 52 duplicative and unnecessary.      As the Court of Criminal

Appeals noted in Gallo, “A visual image of the injuries appellant inflicted on the

victim is evidence that is relevant to the jury’s determination. The fact that the

jury also heard testimony regarding the injuries depicted does not reduce the

relevance of the visual depiction.” 239 S.W.3d at 762. The State offered Exhibit

52 for the purpose of establishing that the woman Sergeant Davis had identified as

Anne at appellant’s trailer was the same woman whose autopsy he attended, and

Davis identified the medical/legal reference number visible in Exhibit 52 as the

particular number applicable to this case. See Dams v. State, 872 S.W.2d 325, 327

(Tex. App.—Beaumont 1994, no pet.) (“The victim’s mother identified the subject

of the exhibit in question [an autopsy photograph] as Linda Gayle Maddux, and the

assistant medical examiner identified it as a photograph of the person upon whom

he performed the autopsy through which the State proved cause of death. The

exhibit was relevant.”).

      There was no error in the trial court’s admission of the photograph in

addition to the admission of Sergeant Davis’s testimony. See Gallo, 239 S.W.3d at

762; see also Youens v. State, 742 S.W.2d 855, 862 (Tex. App.—Beaumont 1987,

pet. ref’d) (“[S]ince Dr. Parungao could have described what he saw to the jury, a

                                       18
photograph showing what he saw was also properly admitted. In addition, there is

no error in admitting a photograph where, as here, there is testimony admitted

without objection showing the same thing.”). The fact that the State offered the

photograph in addition to Sergeant Davis’s testimony stating that the autopsy

depicted in Exhibit 52 was performed on the same woman he had observed at the

crime scene does not destroy the probative value of the photograph. See Gallo,
239 S.W.3d at 762; Dams, 872 S.W.2d at 327. The photograph was still relevant

evidence. See Moreno, 1 S.W.3d at 857 (holding that autopsy photographs are

admissible under Rule 403 “even if they merely corroborate other kinds of

evidence”); Macias v. State, 959 S.W.2d 332, 338 (Tex. App.—Houston [14th

Dist.] 1997 pet. ref’d) (“Plainly State’s exhibits 11 through 15 [depicting skeletal

remains and clothing found at murder scene] were relevant to the State’s case at

the guilt-innocence phase because they helped to prove complainant’s identity.

Likewise, State’s exhibits 16 through 19 were relevant to establish the cause of

death.”).

      We conclude that the trial court did not abuse its discretion in admitting

State’s Exhibit 52.

      We overrule appellant’s second issue.




                                        19
                                   Conclusion

      We affirm the judgment of the trial court.




                                             Evelyn V. Keyes
                                             Justice

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                        20